      Case 2:16-cv-07733-DMG-AS Document 147 Filed 09/23/20 Page 1 of 2 Page ID #:1136
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                for the Central District of California                        on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      2:16-cv-07733                        10/17/2016                                   for the Central District of California
PLAINTIFF                                                                    DEFENDANT
 CENTURY OF PROGRESS PRODUCTIONS                                               VIVENDI S.A.; STUDIOCANAL;
                                                                               STUDIOCANAL IMAGE; RON HALPERN, an individual;
                                                                               and DOES 1 through 10, inclusive.

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 87203893                                 10/14/2016                  Century of Progress Productions (trademark applicant)

2 87203921                                 10/14/2016                  Century of Progress Productions (trademark applicant)

3 87203942                                 10/14/2016                  Century of Progress Productions (trademark applicant)

4 87203958                                 10/14/2016                  Century of Progress Productions (trademark applicant)

5 See attachment


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 Civil Minutes of 9/22/2020, placing action in inactive status in light of the parties' notice of settlement.




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
KIRY K. GRAY                                                   G. Kami                                                         9/23/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Case 2:16-cv-07733-DMG-AS Document 147 Filed 09/23/20 Page 2 of 2 Page ID #:1137




                                ATTACHMENT TO A0 120 FORM


                                  UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA



  PLAINTIFF:

        CENTURY OF PROGRESS PRODUCTIONS

  v.

  DEFENDANTS:

        VIVENDI S.A.; STUDIOCANAL; STUDIOCANAL IMAGE;
        ROB HALPERN; an individual; and DOES 1 through 10, inclusive.



          PATENT OR            DATE OF PATENT OR         HOLDER OF PATENT OR TRADEMARK
        TRADEMARK NO.             TRADEMARK

       2881984              09/07/2004                Cancelled 04/08/2011
                                                      (StudioCanal Image last listed as owner)

       2881983              09/07/2004                Cancelled 04/08/2011
                                                      (StudioCanal Image last listed as owner)

       2867023              07/27/2004                Cancelled 03/04/2011
                                                      (StudioCanal Image last listed as owner)

       2463576              06/26/2001                Cancelled 01/27/2012
                                                      (StudioCanal Image last listed as owner)

       2499728              10/23/2001                Cancelled 05/24/2012
                                                      (StudioCanal Image last listed as owner)

       1311537              12/25/1984                Cancelled 04/01/1991
                                                      (Embassy Pictures last listed as owner)
